Matter of Montville (2017 NY Slip Op 06511)





Matter of Montville


2017 NY Slip Op 06511


Decided on September 14, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 14, 2017

[*1]In the Matter of CHRISTOPHER PETER MONTVILLE, an Attorney 
(Attorney Registration No. 4629168)

Calendar Date: September 11, 2017

Before: McCarthy, J.P., Garry, Devine, Aarons and Rumsey, JJ.


Christopher Peter Montville, Denver, Colorado, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Christopher Peter Montville was admitted to practice by this Court in 2008 and lists a business address in Denver, Colorado with the Office of Court Administration. Montville now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Montville's application by correspondence dated September 6, 2017.
Upon reading Montville's affidavit sworn to February 21, 2017,[FN1] and upon reading the correspondence in response by the
Chief Attorney for AGC, and having determined that Montville is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
McCarthy, J.P., Garry, Devine, Aarons and Rumsey, JJ., concur.
ORDERED that Christopher Peter Montville's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Christopher Peter Montville's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that, effective immediately, Christopher Peter Montville is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Montville is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Christopher Peter Montville shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.
Footnotes

Footnote 1: Montville's application was originally submitted to the Appellate Division, First Judicial Department. Upon discovering that Montville was an out-of-state attorney admitted to practice in New York by this Court, however, the application was transferred to this Court by order of the First Department (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.7 [a] [2]).